08/12/2020



                                                                                           Case Number: DA 20-0372




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0372

PAULA BUCKLEY,

            Plaintiff and Appellant,
      v.
                                                     ORDER OF MEDIATOR APPOINTMENT
WESTERN MONTANA COMMUNITY
MENTAL HEALTH CENTER, and JOHN
DOES 1-10,

            Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Karl K. Rudbach, 542 Central Avenue, Whitefish,
MT 59937, (406)862-7503, karl@ramlowrudbach.com, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this August 12, 2020.



                                          Bowen Greenwood, Clerk of the Supreme Court


c:     Marcel A. Quinn, P.O. Box 7310, Kalispell, MT 59904, (406)755-2225,
              marcelquinn@attorneysmontana.com
       Susan Moriarity Miltko, P.O. Box 9440, Missoula, MT 59807, (406)721-4350,
              susan@wmslaw.com
       Karl K. Rudbach, see address above